PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/043,215
Filing Date: 24 Jul 2018
Appellant(s): Mayer, Karl-Heinz



__________________
Thomas P. Canty (44,586)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 13, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 23, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant Argues: 
“In other words, Nakashiba does not provide the necessary facts within its specification to sufficiently support an articulable rationale for such a rejection because Nakashiba (nor any source on record) does not contemplate the foregoing claimed parameters as being result-effective variables. See MPEP 2144.05(/.B). Specifically, in no part of Nakashiba, does Nakashiba discuss the elasticity moduli of the materials disclosed in their application, let alone the relative values of those moduli. Thus, the rejection of claim 1, fails to articulate the required rationale to demonstrate a prima facie case of obviousness.”
 See Appeal Brief, Pages 5-6

In response to appellant’s arguments, it is first noted that Nakashiba discloses using a non-crosslinked polyolefin layer (13) as the second plastics material and a crosslinked polyolefin layer (12) as the first plastics material shown in figure 4. As shown in the table below (from http://eknygos.lsmuni.lt/springer/452/353-360.pdf), the elasticity modulus of polyethylene increases with the degree of cross-linking:

    PNG
    media_image2.png
    570
    919
    media_image2.png
    Greyscale

Therefore, by choosing a cross-linked polyolefin for the first plastics material, Nakashiba is inherently choosing a material with a greater elasticity modulus than that of the non-cross-linked polyolefin of the second plastics material.  Further, Nakashiba discloses that “When the non-crosslinked thermoplastic resin layer fuses to a member to be joined, the interior of said resin layer is melted to expand by the heat supplied from the current carrying electric wire and the pressure in the molten resin layer will increase. When satisfactory conditions of fusion are reached, the melt of non-crosslinked thermoplastic resin will come out of the fine orifice to indicate the point of time at which the fusion was completed. The extruding non-crosslinked thermoplastic resin has a different color than the surrounding crosslinked thermoplastic resin layer and hence can be readily identified. The crosslinked thermoplastic resin will not become fluid but remains as a gel even if it is melted, and only the non-crosslinked thermoplastic resin will become fluid and come out of the orifice (see column 10, line 66 - column 11, line 12). Therefore, Nakashiba chooses the materials of the “first plastics material” and “second plastics material” based on the second plastics material having a lower melting point than the first 

    PNG
    media_image3.png
    420
    850
    media_image3.png
    Greyscale

Thus, by optimizing the melting points of the two plastics (which Nakashiba has established as a result-effective variable), one is inherently also optimizing the elasticity modulus. Therefore, the elasticity of the materials may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. It would have been obvious to one having ordinary skill in the art at the time of invention to modify Nakashiba to have a elasticity modulus El of the second plastics material be smaller than or equal to 50% of the elasticity modulus E2 of the first plastics material, as the elasticity of the materials may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.


Appellant Argues:
“Still further, the Office also fails to account for the substantial evidence on the record indicating the criticality of the claimed range to providing distinct and unexpected advantages over the prior art. See e.g., In re Stepan, 868 F. 3d at 1348 (finding it improper to ignore evidence). For example, as explained above, the claimed range is taught to advantageously reduce the stress in the weld. See paragraphs [0019] and [0020] of the present published specification. See also MPEP 2144.05 III A.”
See Appeal Brief, page 6

	In response to appellant’s arguments, it is noted that the only mention of the claimed “smaller than or equal to 50%” range is in the cited paragraph [0020], which states “It is advantageous for the elasticity modulus E1 of the plastics material that surrounds the heating element, preferably the heating wire coil, to be smaller than or equal to 50% of the elasticity modulus E2 of the plastics material of the main body. On account thereof, the stress is reduced at the same loads”. This portion of the disclosure merely states that this range is advantageous but provides no reasoning or evidence as to why the specific range is critical. Further, paragraph [0026] states “these plastics materials have an elasticity modulus E1 which is below the elasticity modulus E2, preferably is equal to or smaller than 50% of the elasticity modulus E2 of the main body.” This section makes it clear that not only is the claimed range not critical, but is merely optional. While the appellant has provided benefits to having the modulus E2 be smaller than the modulus E1, there has been no sufficient showing of criticality to the specific claimed range of the modulus E2 being smaller than or equal to 50% of the modulus E1. 

Appellant Argues:
“It is further respectfully submitted that Wermelinger fails to correct the above-described deficiencies of Nakashiba with respect to independent claim 1 and that, therefore, its dependent claim 16 is allowable over the cited prior art for at least the same reasons discussed above.”
See Appeal Brief, page 7

In response to appellant’s argument, since it has been shown that the rejection of claim 1 should be sustained, the rejection of claim 16 should also be sustained. 


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679  
                                                                                                                                                                                                      Conferees:

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679    
                                                                                                                                                                                                    /MATTHIEU F SETLIFF/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an